 400DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify said Regional Director, in writing, within 20days from receipt of this Decision and RecommendedOrder, what steps have been taken to comply therewith.58I FURTHER RECOMMENDthat the complaint be and it ishereby dismissed as to all alleged violations not hereinfound.'1" In the event that this RecommendedOrder is adopted by theBoard, this provision shall be modified to read:"Notify saidRegional Director, in writing, within 10days from the date of thisOrder,what steps Respondent has takento comply herewith."through representatives of their own choosing, toengage in concerted activities for the purposes ofcollectivebargainingorothermutual aid orprotection or to refrain from engaging in any or allsuch activities, except to the extent that such rightsmay be affected by a union-shop agreement asauthorized in the State ofIllinoisby virtue of Section8(a)(3)of the Act as modified by the Labor-Management Reporting and Disclosure Act of 1959.All employees are free to join or refrain from joining anyUnion.APPENDIXNOTICE To ALLEMPLOYEESPursuanttotheRecommended Order of a TrialExaminerof the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL offerreinstatementto Donald Stach to hisformerpositionasanalyzer(orsubstantiallyequivalent position),without prejudice to his seniorityor other rights and privileges, with compensation plusinterestfor any overtime or other pay lost by him as aresultof our action in discriminatorily demotionallytransferring him to the position of tester on August 23,1965, and since then maintaining him in that position.We will also remove and expunge from DonaldStach's personnel records the incident reportsagainsthim dated October 20, 1965, and February 2 andMarch 21, 1966.WE WILL NOT interrogate any employee in violationof the Act regarding his or any other employee's unionmembership,activities,or other lawful actions orattempted actions under the Act.WE HEREBY RESCIND and will not againannounce,promulgate,place or continue in effect, or enforce,any rule or requirement unlawfully or discriminatorilyforbidding employees to communicate with eachother regardingunionor organizational activities atproper timeand in proper ways.WE WILL NOT discourage membership in and lawfulactivitieson behalf of United Autombile, Aerospaceand AgriculturalImplementWorkers, AFL-CIO, orother labororganizationsof our employees, bycoercivelyorotherwiseunlawfully interrogatingemployeesas totheir or other employees' unionmembershiporactivities;orbyannouncing,promulgating,placing or continuingineffect, orenforcing any rule or requirementunlawfully ordiscriminatorilyforbidding employees to discussunion or organizational matterswith each other; or bydiscriminatorily demoting, transferring, or maintain-ing in demotional status, or by taking or threateningto take other adverse personnel action against anyemployee because of union membership or activity orexerciseor attempted exercise of any right under theAct.WE WILL NOTinanymanner interfere with,restrain,or coerce employees in the exercise of theirrightsguaranteedto them by Congress, to self-organization,to form labororganizations,to join orassist anylabororganization,to bargain collectivelyMOTOROLA, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 SouthDearborn Street, Chicago, Illinois 60604, Telephone353-7597.Local 513, International Union of OperatingEngineers,AFL-CIO(Zeni-McKinney-WilliamsCorporation)andKiewit-CentennialComincoAmerican,Incorporated,Local 318,UnitedAssociation of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industryof the United States and Canada,AFL-CIO(Zeni-McKinney-WilliamsCorporation)Local 562,UnitedAssociationofJourneymen and Apprentices of thePlumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO (Zeni-McKinney-WilliamsCorporation)andCominco American Incorporated. Cases14-CC-371,14-CC-375,14-CC-380,and14-CC-381.March 15, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSOn September7, 1966,Trial Examiner Horace A.Ruckel issued his Decision in the above-entitledcase, finding that the Respondents had engaged incertain unfair labor practices and recommendingthat they cease and desist therefrom and take163 NLRB No. 38 LOCAL513, OPERATING ENGINEERScertainaffirmativeaction,assetforth in theattached Trial Examiner's Decision. Thereafter, theGeneralCounsel,ChargingPartyComincoAmerican Incorporated, and the Respondents eachfiled exceptions to the Trial Examiner's Decisionand briefs in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthecase,andherebyadoptsthefindings,conclusions, and recommendations of the TrialExaminerwiththefollowingadditionsandmodifications.'The facts are essentially as related by the TrialExaminer and involve three separate though relatedjobsites: the Comincosite,where a leadmine isunder construction pursuant to a general contract letby Cominco American, Incorporated (Cominco)2 toZeni-McKinney-WilliamsCorporation (Zeni); theBuick site, a few miles south of Cominco, where asimilar operation is underway and where Amax LeadCompany (Amax) and Homestake Lead Company(Homestake) have let a general contract to Kiewit-Centennial,a jointventure composed of PeterKiewitandSons(Kiewit)andCentennialDevelopment, for the sinking of twin mine shafts;3and the Smelter site, about one-half mile southwestof Cominco, where the Missouri Lead SmeltingCompany (Smelting Company), jointly owned byAmax and Homestake, has leta generalcontract toArthur G.McKee and Company (McKee) for thecontruction of a smelter intended to be utilized in thesmelting of oresminedat Cominco and Buick.'Cominco has also let primary contracts to McKeefor the construction of a concentrator and otherabove ground wort and to Davidson and ScottConstruction Company (Davidson) for clearing andgrading work.McKee alsohas a generalcontract for theconstruction of a concentrator and other aboveground work with Amax and Homestake at theBuicksite. In addition,at the Buick site, Kiewit-Centennial has subcontracted with ABC Erectors,Sachs Electric Company (Sachs), and Kiewit forcertain steel, electrical, and grading work. Finally, at'To the extent that the Board amends the Trial Examiner'sconclusions and alters the order recommended by him, theGeneral Counsel's exceptions are found to have merit TheRespondents'exceptions,while technically meritorious insofar asthe Trial Examiner's Decision may have incompletely explicatedtheir responsibility for the strike and picketing which occurred,are nevertheless without substantive merit for the reasons statedbelow2Together with Magnet Cove Barium Corporation, Cominco is401the Smelter site, McKee has subleta gradingcontract to Davidson.Thus, at the Cominco site, there are three primecontractors,Zeni,McKee, and Davidson; at theBuicksite,two, Kiewit Centennial and McKee; andat the Smelter site, only McKee. All of these primecontractors are independent and unrelated.Itappears that each of these contractors hascontractual relationships with craft unions affiliatedwith the AFL-CIO, except for Zeni, which employsmembers of District 50, UMW. At notime materialhasZeni or employees who are members ofDistrict 50 performed any work at sites other thanthat at Cominco.On February 11, 1966,5 Woods, McKee'smanagerof labor relations,initiateda prejob conference witha group of construction craft unions for the purposeof explaining the general nature of the work to beperformed. At thismeeting,Steska, abusiness agentforRespondentLocal 562,andotherunionrepresentatives, including representatives of theother Respondent unions, expressed their concernover what they alleged to be a subcontract to Zeni byMcKee.The union representatives apparentlyconcluded, erroneously we find, that McKee was theonly prime contractor at the three sites, and thatMcKee had sublet contracts to Zeni and Kiewit-Centennial.Steska asserted the unlawfulness of the Zeni"subcontract" based upon the nationalagreementwith the Plumbers Union to which McKee issignatory, and thelocal agreementbetween theMechanicalContractors'Association (of whichMcKee is a member) and Local 562. He also toldWoods that pipefitters would not be referred whileDistrict 50 members were employed by Zeni. Afterthemeeting,White,business agentfor IBEW,Local 1, and secretary-treasurer of the SoutheasternMissouriBuilding andConstruction Trades Council(Council), presentedWoods with a copy of theCouncil's laboragreementand requested that hesign it;Woods said that he would take it with himand examine the document. On March 2, Woodsadvised White that he could not execute the contractbecause of what appeared to him a conflict with thenationalagreements to which McKee was a party.The assertedly conflicting provision would haverequiredtheCouncil'sagreementtotakeprecedenceoveranyother labor agreementcontaining inconsistent provisions, an apparentcontradiction with the national agreements.AlthoughMcKee's general superintendent ofconstruction had scheduled work to begin March 7,joint owner in the developmentof this leadmine,and is also theoperatingcompanyIAt this site,MissouriLead Operating Company (OperatingCompany), a subsidiary of American Metal Climax,Inc (also theparentof Amax),functionsas theoperating agency for theconstruction and subsequent operation of the mine"As at theBuick site,OperatingCompany acts as theoperatingagency andwill continue in that capacitywhen thesmelter becomesoperative5All dateshereinafter are 1966 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDon March 4 pickets appeared at the jobsites, andpicket lineswere thereaftermaintaineduntilApril 14. From March 4, all three jobsites werepicketed with signs protesting the fact that McKeedid not have an agreement with the Council. Thepickets were so posted at the three sites that accessto any of the sites required crossing a picket line.OnMarch 8,Kiewit-CentennialandMcKeeestablished separate entry gates for their employeesat the Buick site.However, throughout the period ofthis picketing,the pickets were always posted closerto the Kiewit-Centennial gate than to the McKeegate,which is about 100 yards to the south. And atalltimes,placement of the pickets resulted in aconfrontationwith at least one picket line by aperson seeking access to any of the sites.Followingcommencement of the picketing,McKee sought a meeting with the Council, and onMarch 10 such a meeting was held in St. Louis withvirtually the same people in attendance as were atthe prejob conference.Woods stated to White thatthe alleged purpose of picketing-to get McKee tosigntheCouncilagreement-was simply asubterfuge.At the same time,Steska reasserted hisposition that pipefitters would not be supplied whileDistrict 50 members were on the job. Because of theimpasse,itwas agreed by all that a meeting would beheld in Washington with international officials of theunions involved.On the following day, McKee signed the Councilagreement and Woods wired White to that effect,requesting that the pickets be removed.Unable toreachWhite by telephone on March 12,he finallytalked to him on March 13 at which time White saidhe would look into the matter of halting the picketingbut that he had to talk to other people.Advised thatWoods would be home all night, White promised tocall back. That evening,however, a representative ofLocal 318 called Woods to advise him that Whitehad left for Washington for the meeting which wasscheduled for March 18, and that he would beunavailable until that time.On March 16,Frank Bonadio,secretary-treasureroftheBuildingandConstructionTradesDepartment of theAFL-CIOsent telegrams toMcKee, Kiewit,and Dravo Corporation (Dravo)6invitingthem to the meeting scheduled forMarch 18. The telegram acknowledged that thereason for the meeting was the fact that members ofDistrict 50were employed at the sites.McKee,Kiewit,and Dravo were represented at the meeting,as were each of the Respondents.When the meeting convened, Bonadio reiteratedthat the meeting was called because District 50members were employed at the sites,while Steskapointed out that as far as he was concerned the threesiteswere tied together into one commonconstructionsite.McCarten,assistantgeneralpresident of the Plumbers' International,stated thathe was going to support the "local people in trying toget this District 50 contractor off the job." At thesame time, Woods reiterated his request to Whitethat the picketing of McKee be halted. White repliedthat he would be unable to give a final answer before2 to 3 hours, but that Woods could contact him laterin the day at the Washington Hilton Hotel. Later inthe day, Woods tried to contact him, but discoveredthat he was not registered at the hotel.At the conclusion of the meeting, Bonadio askedall but the union people to leave so that they couldvote on "whether they supported the action of theBuilding Trades and their picketing and refusal tofurnishmen to work in Missouri." Shortly after,Bonadio came downstairs and told the employersthat the internationals had voted unanimously tosupport the picketing, the strikes, and the refusal tofurnish men so long as District 50 members were onthe site.On March 23, the picket signs were changed toread that the protest was against Zeni's payment ofwages below those established by the Council. Onthe same date, the pickets at the Buick site moved toa point about a mile south of the site, thus effectivelyposting the only southernly approach to the site.This road also provided the easiest and most directaccess to the other two sites and the route mostwidely used by personnel coming onto any one of thethree sites. The picketing continued in this manneruntil April 13, when all picketing ceased.Throughout the period of picketing, only membersofDistrict 50 continued to work, the AFL-CIOConstruction Trades employees and the Teamstersfirmly honored the integrity of the picket line, excepton several occasions when a negligible amount ofwork was performed.On March 4, when picketing began, Zeni wasalready engaged in sinking a shaft at the Comincositeand Davidson was performing grading workthere. At the Buick site, Kiewit-Centennial had in itsemploy operating engineers, laborers, carpenters,and teamsters. Also at the site were electriciansemployed by Sachs, and operating engineersemployed by Kiewit. Davidson was also grading atthe Smelter site.However, on the day picketing began, Davidson'soperating engineers and laborers could not work atCominco because of muddy conditions. They didreport and began work on March 7; but when thepickets appeared, they left the job, not to return untilApril 14, although work was available for them.Employees of Davidson had also been working at theSmelter site, but when the picketing began, they toostopped working.At the Buick site, operating engineers, laborers,and teamsters employed by Kiewit-Centennial, andengineers employed by Kiewit, were all engaged inwork when the pickets appeared on March 4. SomeKiewit-Centennial employees worked a few hours,sDravo, party to national agreementswith AFLCIO unions, isthe parent of Zeni,a wholly owned subsidiary LOCAL513, OPERATING ENGINEERSthereafter securing things and leaving while theKiewit engineers continued until 11 o'clock. On thesame day, Holley, the Kiewit-Centennial projectmanager, wired union representatives that they wereengaged in a secondary boycott by picketing theKiewit-Centennial gate with signs advertising adispute with McKee.On the following day, no pickets appeared at theBuick site, and, in accordance with Holley's request,engineers, laborers, and teamsters appeared readyto go to work at the Buick site, but there were noelectricians.Because only the electricians couldsupply the necessary electrical power, the workcould not proceed, and the other employees weresent home. Thereupon, Holley calledWhite toinquire why he wasn't getting any electricians andwhy the picket line was there. White advised himthat the dispute was not with Kiewit-Centennial andthat the picket would be moved away from Kiewit-Centennial'sgate.Whitealsodeniedanyresponsibility for what had occurred, telling Holleythat since he didn't order any electricians off the job,he couldn't order them back on.The picketing continued on March 7, and HolleycalledWhite to find out why. White advised himagain that the picket would be moved and that thedisputewas not with Kiewit-Centennial. Also onMarch 7, Kiewit-Centennial tried to perform somework with engineers which did not require theassistance of electricians.However, Local 513'ssteward told Holley that his men would not break theline and, after Davis, the steward, spoke with themen, the work was not performed.OnMarch 8,when separate gateswereestablished for Kiewit-Centennial employees andthoseofMcKee,Holleywiredtheunionrepresentativesof that fact and that he wasexpecting his regular contingent of workmen onMarch 9. Despite this, only the teamsters came towork. On March 14, similar telegrams were sent, butthe result was the same.On March 23, after the change in the location ofthe pickets at the Buick site and of the legend on thepicket signs,Holley again wired the businessrepresentativesof the craft unions requestingcertain numbers of employees, and, on March 24,sentindividualtelegramstotheemployeesthemselves.However, of the laborers, engineers,carpenters, and teamsters sought, only the lastgroup appeared.McKee's first need for pipefitters arose about 1week after the strike started, when a load of pipearrivedatCominco.McKee'sprojectsuperintendent,Williamson, attempted to recruitpipefitters from then on, but without success. OnMarch 28, he wired the business representatives ofthe carpenters, ironworkers, laborers, and engineerunions for help, but only carpenters appeared at thejobsite and they refused to cross the line.Even after the picket line was removed, McKee'sfirstrequest for pipefitters from Local 562 for403employment on April 15 was refused. It was not untilafterApril 21, when Steska told Williamson thatLocal 562 would send pipefitters as long as McKeekept the job clean and had no other nonunioncontractors, that pipefitters were referred.On only two occasions during the period fromMarch 4 to April 13 was any work performed byemployees other than members of District 50. Theseoccurred on March 7, when Kiewit's engineers got tothe jobsite before the picket arrived and continuedtowork the remainder of the day, and again onMarch 14, when several engineers came on theBuick site in order to move equipment belonging toKiewit.Earlier,theKiewit-Centennialprojectmanager had called Local 513 about the matter.Shortly before the engineers appeared on the site,the picket disappeared and did not return for anhour while the engineers completed their work.Other than these two instances, the picket lineremained inviolable.It is clear, and we find, as did the Trial Examiner,thattheRespondentsunlawfullystruckandpicketed the three jobsites with an object ofcompelling Cominco to cease doing business withZenibecauseof the latter's employment ofDistrict 50members.We find as well that theRespondentsalsoactedunlawfullywhen,commencing on February 11, they threatened torefuse to refer employees so long as District 50members were employed on the sites.Viewed against the described background facts,Respondents' argument that the picketing wasinitially intended to protest the refusal of McKee tosign the Council agreement is not entitled to muchcredence inasmuch as even after McKee's executionof the agreement, almost 2 weeks elapsed before thepicket signswere changed to reflect that themaintenance of area standards was the purpose ofthe picketing. Thus, it is altogether clear that, fromthe first prejob conference through the period ofpicketing and the several conferences between theprincipals, the expressed object of the Respondentswas to get Cominco to stop dealing with Zenibecause Zeni employed members of District 50.Respondents argue, however, that they are freefrom the reach of the statute because it was theCouncil and not they who were responsible for thepicketing.Local 562, in particular, asserts that itwas not, like the other two Respondent Locals, evenamember of the Council since it had never paiddues, and therefore may not be held to haveacquiesced in the actions of the Council or to haveratified itsacts.Assuming the truth of thisproposition, we nevertheless find that the Councilspoke for Local 562 as clearly as it did for the otherRespondents. The credited facts forbid a contraryconclusion.For example, only 6 months before the strikeherein, and at a time when presumably it was alsonot a member of the Council, Local 562 became295-269 0-69-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDembroiled in what appeared to be a disagreementwith Kiewit-Centennial over the installation of pipe,forwhich Kiewit-Centennial had intended usinglaborers and operating engineers.At a meetingattended by representatives of most of the crafts, theLocal 562 representative said that"there would bean umbrella at the job tomorrow morning." Theextent to which Local 562 delivered on its promise isevidenced by the picketing which followed. Like thefirst picketing herein, the legend on the picket signsindicated simply that the employer"does not havean agreement with Southeastern Missouri BuildingandConstructionTradesCouncil,"withnoindication that Local 562 was the moving forcebehind the picketing.We are persuaded by this thatthe failure to identify the prime disputant on thepicket signs was simply a device for shielding it fromresponsibility,and that the same subterfuge wasinvoked in March as had been resorted to inSeptember of the previous year.Moreover,at each of the three meetings,Steska,in particular,made it clear that the dispute revolvedaround the employment of District 50 members andthatLocal 562 would not refer its members onaccount of that fact.Bonadio, in his telegram, and atthe meeting in Washington,expressed this identicalpointof view.The International, he told thecontractors, was firm in supporting the Council, andpipefitters,and other craft employees representedby AFL-CIO unions would not be referred untilDistrict 50members were off the job. From theforegoing,we conclude that the Council's acts werethe acts of the Respondents.We are satisfied toothat the legend on the picket signs that McKee didnot have an agreement with the Council was asubterfuge and intended simply to mislead observersinto believing that the dispute was the Council'sonly, a contention which is wholly incompatible with,and refuted by, clear record facts. Here,the plainacts of the Respondents reveal their alliance withtheCouncil,and we infer therefrom that theirmutual interest was advanced by their acting inconcert in pursuit of common objectives.Therefore,what was unlawfully committed by the Council isattributable to the Respondents.7Other contentions of Respondent,as for example,that the contractors were in violation of nationalagreementsby subcontracting in violation ofSection 8(e)clauses,aresimplyafter-the-factrationalizations,in no way consistent with the factsas developed at the hearing. In fact, a defense of theRespondents at the hearing seemed to be that itserroneous belief that McKee had"subcontracted" inviolation of its national agreements was a good-faitherror and therefore indicative of a lawful object. Putin this fashion, we find, as did the Trial Examiner,that Respondents' defense fails because compliancewith a lawful hot cargo clause may not be compelledby strike action.8Thus we find that regardless of the stanceRespondentsassumeinseekingtoavoidresponsibility,thesubstance of their actions,whether or not based on erroneous beliefs, can in noway be construed so as to mitigate the unlawfulconduct in which they engaged. Based on theirpresenceandparticipationattheseveralconferences and in their acquiescence to the clearlystated position that employees would not be referredtoMcKeewhileDistrict 50memberswereemployed, we conclude that the picketing which wascarried on under the banner of the Council wastantamount to picketing by all three Respondents.We likewise find that these same acts constituted astrike;and we find further that the strike andpicketing had as an object that Cominco cease doingbusiness with Zeni in violation of Section 8(b)(4)(i)and (ii)(B).9AMENDED CONCLUSIONS OF LAW1.Local 513, International Union of OperatingEngineers,AFL-CIO, and Locals 318 and 562,United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO, are labororganizations within the meaning of Section 2(5) ofthe Act.2.ArthurG.McKee and Company, Kiewit-Centennial, Peter Kiewit and Sons, Missouri LeadOperatingCompany,MissouriLeadSmeltingCompany,ComincoAmerican,Incorporated,Davidson and Scott Construction Company, andSachs Electric Company are employers engaged incommerce within the meaning of Section 2(6) and (7)of the Act.3.By (a) picketing, engaging in a strike, andinducing and encouraging employees of McKee,Kiewit, Kiewit Centennial, Davidson, and Sachs toengage in a strike or a refusal in the course of theiremployment to perform services for their respectiveemployers,and (b) by refusing to refer andthreatening to refuse to refer employees to McKee,Kiewit, Kiewit-Centennial, Davidson, and Sachs, inboth cases with an object of forcing or requiringCominco to cease doing business with Zeni,Respondents have engaged in unfair labor practicesviolative of Section 8(b)(4)(i) and (ii)(B) of the Act.4.Responsibility for the picketing was carried onunder the aegis of the Southeastern Missouri'Hodcarrters'andConstructionLaborers'UnionLoad.300, etc(FiestaPools, Inc),145NLRB 911. 917-918,Building&Construction TradesCouncilof Boston,AFL-CIO(MetropolitanDistrict),119 NLRB 1816'Northeastern Indiana Building and Construction TradesCouncil (Centltvre Village Apartments),148 NLRB 854,OrangeBelt District Council of Painters No 48, AFL -CIO, et al (CalhounDrywall Co) vN L R B, 328 F 2d 534,537 (C A D C )"We also find to be violative of Section 8(b)(4)(n)(B) the threatsby all three Respondents not to refer craftsmen LOCAL513, OPERATING ENGINEERSBuildingandConstructionTradesCouncil isimputableto each of the Respondents.5.The aforesaid unfair labor practicesare unfairlabor practices affecting commerce within themeaning ofSection 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardherebyordersthattheRespondents,Local 513, International Union ofOperating Engineers, AFL-CIO, and Locals 318 and562,UnitedAssociationofJourneymen andApprentices of the Plumbing and Pipe FittingIndustryof the United States and Canada,AFL-CIO,theirofficers,agents,andrepresentatives, shall:1.Cease and desist from:(a)Engagingin,or inducing or encouragingemployees of Arthur G. McKee and Company, PeterKiewit and Sons, Kiewit-Centennial, Davidson andScott Construction Company, and Sachs ElectricCompany, or any other person engaged in commerceor in an industry affecting commerce,to engage in astrike orrefusal inthe course of their employment touse, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, orcommodities, or to perform any services where anobject thereof is to force or require ComincoAmerican, Incorporated, or any other employer orperson, to cease doing business with Zeni-McKinney-Williams Corporation.(b)Threatening,coercing,andrestrainingArthur G. McKee and Company, Peter Kiewit andSons,Kiewit-Centennial,DavidsonandScottConstructionCompany,andSachsElectricCompany, or any other person engaged in anindustry affecting commerce, that they will not referor otherwise furnish individuals for employmentaccording to the provisions of an applicable contractor arrangement, or refusing to refer such individualsforemployment, in order to force or requireCominco American, Incorporated, or any otheremployer or person, to cease doing business withZeni-McKinney-Williams Corporation.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Post in Respondents' business offices andmeetinghalls copies of the attached notice marked"Appendix."10 Copies of said notice, to be furnishedby the Regional Director for Region 14, after beingdulysignedby the Respondents' authorizedrepresentatives, shall be posted by the Respondentsimmediatelyuponreceiptthereof,andbemaintainedby them for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to members are customarilyposted.Reasonable steps shall be taken byRespondentsto insurethat said notices are notaltered, defaced, or covered by any othermaterial.405(b)Furnish to the Regional Director for Region 14signedcopiesof the attached notice marked"Appendix," for posting by Arthur G. McKee andCompany,PeterKiewitandSons,Kiewit-Centennial,DavidsonandScottConstructionCompany, and Sachs Electric Company, they beingwilling,atplaceswhere they customarily postnotices to their employees.(c)Notify the Regional Director for Region 14, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.10 In the eventthat this Order is enforced by a decree of aUnited States Court of Appeals, the words "aDecision andOrder" shallbe substitutedfor the words "a Decreeof the UnitedStatesCourt of Appeals Enforcing an Order "APPENDIXNOTICE ToALL MEMBERSPursuant to a Decision and Ordei of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT engage in, or induce orencourageemployees of Arthur G. McKee andCompany, Peter Kiewit and Sons, Kiewit-Centennial, Davidson and Scott ConstructionCompany, and Sachs Electric Company, or anyother person engaged in commerce or in anindustry affecting commerce,to engage in astrikeorrefusal in the course of theiremployment to use, manufacture, process,transport, or otherwise handle or work on anygoods, articles,materials,or commodities, or toperform any services where an object thereof istoforceorrequireComincoAmerican,Incorporated, or any other employer or person,to cease doing business with Zeni-McKinney-Williams Corporation.WE WILL NOT threaten, coerce, orrestrainArthur G. McKee and Company, Peter Kiewitand Sons. Kiewit-Centennial, Davidson andScottConstructionCompany, and SachsElectric Company, or any other person engagedin an industry affecting commerce, by refusingto refer or otherwise furnish individuals foremployment to them according to the provisionsof our contracts or arrangements, for an objectof forcing or requiring Cominco American,Incorporated, or any other employer or person,to cease doing business with Zeni-McKinney-Williams Corporation.LOCAL 513,INTERNATIONAL UNIONOF OPERATINGENGINEERS, AFL-CIO(Labor Organization)DatedBy(Representative)(Title) 406DECISIONS OF NATIONALLABOR RELATIONS BOARDLOCAL318, UNITEDASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHE UNITED STATES ANDCANADA, AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)LOCAL 562, UNITEDASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHE UNITED STATES ANDCANADA, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone622-4167.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHORACE A.RUCKEL, Trial Examiner:This case isbefore me upon an unfair labor practice complaint,issuedApril 21, 1966,by the General Counsel of the NationalLabor Relations Board, acting through the RegionalDirector for Region 14 (St.Louis,Missouri),againstLocal 513,International Union of Operating Engineers,AFL-CIO (herein calledLocal 513),and Local 318 andLocal 562,UnitedAssociationofJourneymen andApprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada(herein called Local 318 andLocal 562). The complaint is based upon charges filed onMarch 28, 1966, by Kiewit-Centennial(herein calledKiewit),againstLocal 513,onApril 5,byComincoAmerican,Incorporated(herein called Cominco), againstLocal513, and onApril 8 by Comincoagainst Locals 318and 562. The complaint alleges, in substance, thecommissionby Locals 513,318, and 562(herein calledcollectively the Respondents or the Respondent Unions) ofunfair labor practices within the meaning of Sections8(b)(4)(i)and (ii)(B), and 2(6) and(7) of the National LaborRelationsAct, as amended(herein calledtheAct).Specifically, the complaint asserts that since February 11,1966,Respondents have threatened Arthur G. McKee andCompany(herein called McKee),Kiewit,Peter Kiewit andSons Company, Missouri Lead Operating Company,Missouri Lead Smelting Company, Cominco, Davidsonand Scott, and Sachs Electric Company, with a strike anda refusal to refer men to work or to perform services atMissouriLead Mine jobsite, Missouri Lead Smeltingjobsite, and Cominco jobsite if the employees of Zeni-McKinney-WilliamsCorporation (herein called Zeni)performedwork at the Cominco jobsite, and thatRespondents have induced and encouraged individualsemployed by these companies not to perform such work solong as Zeni's employees performed work at the aforesaidjobsites.An object of the conduct by the RespondentUnions is alleged to be the forcing of Cominco to ceasedoing business with Zeni, whose employees are membersof District 50, United Mine Workers of America, ratherthan members of one of the Respondent Unions.Respondents filed a joint answer denying thecommission of any unfair labor practices.Pursuant to notice, I conducted a hearing at St. Louis,Missouri, on May 16, 17, 18, 1966. All parties were presentand participated in the hearingAt its conclusion,Respondents engaged in oral argument and all partieswere granted leave to file briefs. The General Counsel andCominco have done so.Upon the entire record in the case, and from myobservation of the witnesses, I make the following.FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS VIOLATEDThe complaint alleges, Respondents' answer admits,and I find:(a)Zeni maintains its principal office in West Virginia,has been a general contractor to develop mine shafts inMissouri, and in the performance of such general contracthas supplied services and materials valued in excess of$50,000, within the State of Missouri.(b)Kiewit, a joint venture between Peter Kiewit andSons Company of Omaha, Nebraska, and CentennialConstruction Company of Salt Lake City, Utah, has been ageneral contractor to develop mine shafts in the State ofMissouri, and in the performance of such contract, duringthe 12-month period ending March 31, 1966, has suppliedservices and materials valued in excess of $50,000, withinthe State of Missouri.(c)McKee maintains its principal place of business inCalifornia, has been a general contractor to construct asmelter in Missouri and will, during the calendar year of1966, in the performance of such contract, purchase andcause to be transported and delivered within Missourigoods and materials valued in excess of $50,000, of whichgoods and materials valued in excess of $50,000 will betransported and delivered within Missouri directly frompoints outside Missouri.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, Respondents' answer admits,and I find that Locals 513, 318, and 562 are labororganizations admitting employees of the employers tomembership.III.THE UNFAIR LABOR PRACTICESA. BackgroundThis case involved three jobsites near Bixby, Missouri.The first, herein called the Comincosite, is an area ownedjointly by Cominco and Magnet-Cove Barium Corporation, LOCAL513, OPERATING ENGINEERS407where Cominco has a contract with Zeni to sink a mineshaft for the mining of lead. Zeni's employees arerepresented by District 50, and Zeni has a contract withDistrict 50 covering them. Cominco also has a contractwithMcKee to build a concentrator at this site and doother above ground construction.The second site, called the Buick site, is a few milesaway. There, Kiewit is engaged as general contractor forMissouri Lead Operating Company in sinking a mineshaft. At this site McKee also has a contract with MissouriLead to construct a concentrator and do other above-ground work.The third site is a short distance from the other two. Atthis site McKee, as general contractor under contract withMissouri Lead, is to build a smelter to be owned byMissouri Lead but to smelt the ores from the two minesand concentrators which are being constructed on theother two sites.There are thus three general contractors, Kiewit, Zeni,and McKee, engaged on these three sites. In addition,Davidson and Scott Construction Company has had acontract with Cominco to perform certain grading workand to construct certain roads, and has had a subcontractwith McKee to do certain grading work at the smelter site.None of these threegeneralcontractors is in any wayrelated through ownership or contractual relations to anyother.B.The Activities of the Respondents1.The prejob conferenceOn February 11, 1966, a meeting was held in St. Louis,between representatives of the Respondent Unions andother constructionunionsinvolvedin this case,'at whichJohnWoods, manager of labor relations for McKee,explained the scope of the work at the three constructionprojects,and estimated the manpower requirements.Several of the representatives of the craftunions,including Edward Steska, businessagentfor RespondentLocal 562, expressed themselves as being "unhappy"because Zeni and Kiewit had members of District 50 onthe job doing work on the mine shaft at the Magmont mine,and Steska stated that he could not furnish pipefitters solong as this condition existed. He also raised the questionof whether McKee's contract with the Pipefitters covgredZeni and Kiewit as subcontractors of McKee, and Woodspointed out, and I find, that Zeni and Kiewit were generalcontractors in their own right and not subcontractors toMcKee.2 As I have found, there is no corporate orcontractual relationship whatever between McKee on theone hand and Zeni or Kiewit on the other.2.The picketing; further meetings between the partiesWilliamson,McKee'sgeneralsuperintendentofconstruction, scheduled the beginning of work on the threejobsites for March 7, and to that end made preliminarycontactswith some of the unions on the project. OnMarch 4, however, a picket line was established at thethree jobsites and maintained until April 14, after chargeshad been filed with the Board's Regional Director and thecontroversy settledwith the unions other than theRespondents. The picketing resulted in the stoppage ofwork by Local1 of the International Brotherhood ofElectricalWorkers,employedbySachsElectricCompany, by the OperatingEngineersemployed byDavidson and Scott Construction Company, as well as bymembers of Respondent Unions. The employees of Zeni,members of District 50, continued to work. The picketsigns originally stated that McKee did not have a contractwith the Southeastern Missouri Building and ConstructionTrades CouncilOn March 23, however, the sign waschanged so as to read that Zeni was paying substandardwages.During the strike additionalmeetingswere heldbetween representatives of the parties, one on March 10 inSt. Louis, and another on March 18 in Washington, D.C.The latter was attended by representatives of McKee,Kiewit, and Dravo Corporation, Zeni's parent corporation,and presided over by Frank Bonadio, secretary of theBuilding and Construction Trades Department of theAFL-CIO. Bonadio opened the meeting by declaring thatthe controversy was caused by the sinking of the shaft atthe Cominco site by members of District 50, which hecharacterized as a "fink outfit." Later he stated that theSt. Louis unions would not supply men to the project solong as District 50 members were on the job. He wassupported in this by John McCarten,assistantpresident ofthe Pipefitters.McKee's representative, on the otherhand, again pointed out that McKee was in no way relatedto Zeni or Kiewit, and hence was not responsible for theiremployment policies. After the meeting, Bonadio informedthe employer representatives present that the membershipof the Council had voted unanimously to support the standof the Missouriunionsnot to furnishmen so long asmembers of District 50 were working at Cominco.Although picketing at the three jobsites stopped onApril 13, withmostof the crafts on the project furnishingemployees, including Local 513, Local 562 did not sendmen to the jobsite until about April 23, in spite of atelegram from McKee on Apiil 14.C. ConclusionsThe foregoing findings of fact are essentiallyundisputed. They show that when it came to the attentionof Respondent Unions that Zeni and Kiewit's employees,members of a rival union, were to be used on a portion ofthework on the jobsite, Respondents' representativesdeclared unequivocally that if this was done Respondents'members would withdraw their services. Subsequently, onMarch 4, 1966, they did so, maintaining that position untilApril 13, when, after a petition for an injunction had beenfiled, and charges filed, the controversy was settled as tounions other than the three Respondents here.Respondents' contention, as stated by their counselduring oral argument, is that Respondents believed thatMcKee wasin violationof a provision of itsnationalcontractwhichprohibitsmaking agreementswithsubcontractors employing members of unions other thanRespondents, in this instance by subcontracting with Zeni,whose employees were members of District 50. This wasindeed mentioned by Steska at the several meetings withrepresentatives ofMcKee and the two othergeneral'Charges were also filed against Local 396, Budge, Structuraland Ornamental Iron Workers, Machinery Movers and Riggers,Carpenters District Council of St Louis and Vicinity, Local 916LaborersInternationalUnion of North America, Local 1,International Brotherhood of Electrical Workers,and SoutheastMissouri Building and Construction Trades Council The casewas settled as to these unions and no complaint was issuedLThismatter is hereafter adverted to in connection withRespondents' contention that McKee was bound by his contractwithRespondent Unions not to contract with subcontractorsemploying nonmembers of AFL-CIO craft unions 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractors,but it was more in the form of a speculationthatMcKee might be in violation of its contract,ratherthan an accusation that it was.The fact,as has beenstated,is that McKee had no corporate or contracturalrelationship with Zeni or Kiewit,and it was not contendedat the hearing that it did.Neither company was asubcontractor of McKee. Both were general contractors intheir own right.When this was pointed out at the several conferencespreceding and concurrent with the strike,no attempt wasmade by Steska or any other representative ofRespondents to controvert it. The argument is now madethatRespondents'representativesbelieved,albeiterroneously,thatMcKee did subcontract to Zeni andKiewit, and hence their withdrawal of their labor did nothave the purpose of a secondary boycott, but of rectifyingacontract violation.Ithas the earmarks of purerationalization.The entire record demonstrates thatRespondents were determined not to work,and struck,because members of District 50 working in the projectwere not membersof AFL-CIO, but rather were a "finkoutfit,"as Steska described them Even the vote at themeeting inWashington on March 18, as described byBonadio to representatives of the Charging Parties, was tosupport the stand of the Missouri unions in"their refusalto furnish men as long as District 50 was on the site," andnot because of any alleged violation of the nationalcontract 3An object ofthe strike and of the picketing,I find, wasto compel Cominco to stop doing business with Zeni, inviolation of Section 8(b)(4)(i)(B) of the ActBy threatening,on February 11, March 10 and 18, 1966,to refuse tofurnish men so long as District 50 members were on thejob, Respondents were in violation of Section 8(b)(4)(ii)(B)of the Act.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEsimilar situations will arise in the future with the danger ofrepeated violation of Section 8(b)(4)(i) and (ii)(B). I shalltherefore recommended a broad cease-and-desist order.CONCLUSIONS OF LAW1.Loca1513,InternationalUnionofOperatingEngineers, and Locals 318 and 562, United Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO, are labor organizations within the meaning ofSection 2(5) of the Act.2.McKee, Kiewit-Centennial, Peter Kiewit and SonsCompany, Missouri Lead Operating Company, MissouriLead Smelting Company, Cominco, Davidson and Scott,and Sachs Electric Company are employers engaged incommerce within the meaning of Section 2(6) and (7) of theAct.3.By (a) engaging in a strike, and inducing andencouraging employees of McKee, Peter Kiewit and SonsCompany, Missouri Lead Operating Company, MissouriLead Smelting Company, Cominco, Davidson and Scott,and Sachs Electric Company to engage in a strike or arefusal in the course of their employment to performservicesfortheirrespectiveemployers,and(b) threatening with a strike McKee, Peter Kiewit andSonsCompany,MissouriLead Operating Company,Missouri Lead Smelting Company, Cominco, Davidsonand Scott, and Sachs Electric Company in both cases withan object of forcing or requiring Cominco to cease doingbusiness with Zeni, Respondents have engaged in unfairlabor practices comprehended by Section 8(b)(4)(i) and(ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]The activities of Respondents set forth in section III,above, occurring in connection with the activities ofMcKee,Kiewit-Centennial,PeterKiewitand SonsCompany, Missouri Lead Operating Company, MissouriLead Smelting Company, Cominco, Davidson and Scott,and Sachs Electric Company, as described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States,and tend to lead, and have led, to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and they take certain affirmativeaction as provided in the Recommended Order, which Ifind necessary to remedy and remove the effects of theunfair labor practices and to effectuate the policies of theAct. It is evident that if the Order were limited to thespecific persons and employees who are involved herein, itwould not properly remedy the unfair labor practicesherein found, for it is reasonably to be expected that other' It may be pointed out that if these facts were to the contrary,and McKee did in fact subcontract work to Zeni in violation of thiscontract, Respondents' conduct is nevertheless violative of theActSeeN L R B v Operating Engineers,Local12 (Trt-CountyAssn of Civil Engineers, etc),293 F 2d 319, 322 (C A. 9),Construction Productions, etcLocal 383, vN L R B (Colson &StevensConstruction Co ),323 F 2d 422 (C A 9)GalbreathBakery,Inc.,andUnitedPackinghouse,Food & Allied Workers,AFL-CIO. Cases 10-CA-6514 and 10-RC-6559.March 15,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS JENKINSAND ZAGORIAOn September 28, 1966, Trial Examiner BoydLeedom issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter, the General Counsel filed exceptions totheTrialExaminer's Decision and a supportingbrief, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated its163 NLRB No. 41